Title: To James Madison from Mackay & Campbell, 24 January 1822
From: Mackay & Campbell
To: Madison, James


                
                    Dr Sir,
                    Fredericksburg Jany 24. 1822.
                
                Your favour 21st. is before us covering your Note for $800. to renew one for a Similar Amount due on 8th. of next month. It also covered a Sett of Exchange on Mess Maury & Latham for £21.15/2 Which we return for your Signature. Very Respectfully
                
                    Mackay & Campbell
                
                
                    Flour 5.75 to 5.80.
                    Wheat 112½ cts.
                    Exch: in England 11 @ 12 above.
                
            